DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term “type” in claim 1 lines 2 and 7, is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word
Further, the period after “350 g/eq.” should be removed.  Claims should be one sentence in length, and the extra period in the claim makes it unclear whether the claim is one or more than one sentence.
Regarding claim 5: The term “type” in claim 5 line 3 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wasano et al. (US 2022/0169781).
Regarding claim 1: Wasano et al. teaches a resin composition (abstract) comprising a naphthol aralkyl epoxy resin (abstract) and an epoxy group equivalent of 330-450 g/eq (para. 38), which overlaps the claimed range. Wasano et al. teaches the naphthol aralkyl epoxy resin has a structure 
    PNG
    media_image1.png
    118
    494
    media_image1.png
    Greyscale
 (para. 35) where n is 1-6 (para. 37).  Therefore, the molecular weight range is about 457-1812, which overlaps the claimed range. Wasano et al. also teaches an active ester curing agent (para. 51).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping molecular weight and would have been motivated to do so since Wasano et al. teaches it is an effective compound to achieve the disclosed invention.
Regarding claim 2: Wasano et al. teaches 
    PNG
    media_image1.png
    118
    494
    media_image1.png
    Greyscale
(para. 35), which reads on the claimed structure where Ra is an epoxy/glycidyl group or an alkyl group having 1-6 carbon atoms, Ar1 is an arylene group having 6 carbon atoms, mb and mc is zero, n is 1-6 (para. 37), and Rd is hydrogen.  An embodiment exists where at least one Ra is a monovalent group having an epoxy group/glycidyl group and at least one Ra is an alkyl group having 1-6 carbon atoms.
Regarding claim 3: Wasano et al. teaches the structure represented above. The  -OR2 group can be attached to any carbon on the naphthol, meaning there is an embodiment where it is attached to the same carbon as claimed. 
Regarding claim 4: Wasano et al. teaches n is 1-6 (para. 37), which overlaps the claimed range, and since R2 can be a glycidyl group or an alkyl group having 1-6 carbon atoms (para. 36), an embodiment exists where at least two Ra groups are an alkyl group having 1-6 carbon atoms.
Regarding claims 5 and 6: Wasano et al. teaches a combination of different curing agents can be used (para. 51).  Since no amount is given of the curing agents in the combination, the alternatives are that (B-2) is the same as (B-1), (B-2) is less than (B-1) or (B-2) is more than (B-1).  At the time of the invention a person having ordinary skill in the art would have found it obvious to try (B-2) is less than (B-1) since there are a finite number of identified, predictable solutions and a person having ordinary skill in the art would have good reason to pursue the known options within their technical grasp, and would have been motivated to do so to achieve the teaching of the reference to successfully use a combination of two curing agents.
Regarding claim 7: Wasano et al. does not teach the amount of the active ester in the resin composition.  However, Wasano et al. teaches that the essential components of the composition are the epoxy resin and a curing agent (para. 15). The amount of the epoxy resin in the composition is 60-100% of the entire curable resin (para. 50).  Therefore, the amount of the curing agent is 0-40 % of the entire curable resin, which overlaps the claimed range.
Regarding claim 8: The amount of the epoxy resin in the composition is 60-100% of the entire curable resin (para. 50), which overlaps the claimed range.
Regarding claim 9: Wasano et al. does not teach the amount of the curing agent in the resin composition.  However, Wasano et al. teaches that the essential components of the composition are the epoxy resin and a curing agent (para. 15). The amount of the epoxy resin in the composition is 60-100% of the entire curable resin (para. 50).  Therefore, the amount of the curing agent is 0-40 % of the entire curable resin, which overlaps the claimed range.
Regarding claim 10: Wasano et al. teaches an inorganic filler (para. 54).
Regarding claim 11: Wasano et al. teaches 30-150 parts by weight of the filler per 100 parts by weight of the solid content (excluding solvent/nonvolatile components) (para. 56), which is 23-60%, which overlaps the claimed range.
Regarding claim 12: Wasano et al. teaches glass transition temperatures over 145 °C (table 3-4). 
Regarding claim 13: While Wasano et al. does not teach the dielectric loss tangent claimed, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 14: Wasano et al. teaches a cured product (title).
Regarding claim 15: Wasano et al. teaches glass transition temperatures over 145 °C (table 3-4). 
Regarding claim 16: While Wasano et al. does not teach the dielectric loss tangent claimed, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 17: Wasano et al. teaches a sheet lamination material comprising the resin (para. 66).
Regarding claim 18: Wasano et al. teaches a resin sheet comprising a supporting body/metal foil and a resin composition layer formed on the metal foil (para. 66).
Regarding claim 19: Wasano et al. teaches a printed wiring board comprising an insulating layer (para. 67) of the cured product (para. 66).
Regarding claim 20: Wasano et al. teaches a semiconductor device (para. 58) of a printed wiring board (para. 67).
Regarding claim 21: Wasano et al. teaches a method of using the resin composition to make a printed wiring board with a formed insulating layer (para. 67).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767